O’Donnell, J.,
concurring in part and dissenting in part.
{¶ 78} I concur with those portions of the majority opinion that “require a criminal defendant who seeks to withdraw a plea to do so in a timely fashion rather than delaying for an unreasonable length of time,” and I also concur with the majority’s adoption of a substantial-compliance standard for evaluating a motion to withdraw a plea filed pursuant to R.C. 2943.03(D). However, I respectfully dissent from the portion of the majority’s decision remanding this matter to the trial court to conduct a further hearing on Francis’s original motion to withdraw.
{¶ 79} In my view, the timeliness of an offender’s motion to withdraw is material to the determination of whether to grant the motion. The majority is correct in its assessment that without a timeliness consideration, felony convictions are subject to being vacated years after the matter has been resolved and we tread into the area of stale or lost evidence and witnesses who are unavailable or deceased or who have faded recollection.
{¶ 80} I also agree with the majority that substantial compliance is the proper standard to be applied in considering these types of cases. Substantial compli*506anee has been the standard utilized in Ohio for nearly three decades in connection with affording statutory rights to a defendant in the context of accepting a guilty plea. In State v. Stewart (1977), 51 Ohio St.2d 86, 92, 5 O.O.3d 52, 364 N.E.2d 1163, we stated:
{¶ 81} “The trial judge did not recant [sic, recite] the precise verbiage of Crim.R. 11(C)(2)(a), ‘that he is not eligible for probation,’ but the court did specifically inform the appellant of the maximum penalty. Under the circumstances * * *, it would appear that there has been substantial compliance with the rule.”
{¶ 82} The court stated in a footnote:
{¶ 83} “In the past, substantial compliance with Federal Rule of Criminal Procedure 11 has often been approved. See Fruchtman v. Kenton (C.A.9, 1976), 531 F.2d 946, certiorari denied, 429 U.S. 895 [97 S.Ct. 256, 50 L.Ed.2d 178] (1976); Sappington v. United States (C.A.8, 1975), 523 F.2d 858; United States v. Madrigal (C.A.7, 1975), 518 F.2d 166; Burroughs v. United States (C.A.5, 1975), 515 F.2d 824; United States v. Maggio (C.A.5, 1975), 514 F.2d 80, certiorari denied, 423 U.S. 1032 [96 S.Ct. 563, 46 L.Ed.2d 405] (1975); McRae v. United States (C.A.8, 1976), 540 F.2d 943; Bachner v. United States (C.A.7, 1975), 517 F.2d 589; United States v. Ortiz (C.A.8, 1976), 545 F.2d 1122.” Stewart, 51 Ohio St.2d at 92, 5 O.O.3d 52, 364 N.E.2d 1163, fn. 4.
{¶ 84} The court continued:
{¶ 85} “In United States v. Brogan (C.A.6, 1975), 519 F.2d 28, the court held that substantial compliance with Fed.R.Crim.P. 11 was sufficient. The court further commented that rote recitation of the rule was not necessary, stating:
{¶ 86} “ ‘We believe that we have not yet reached the state where Courts will require the parroting of any rule; nor should we encourage a defendant to trifle with the court.’ ” Stewart, 51 Ohio St.2d at 92, 5 O.O.3d 52, 364 N.E.2d 1163.
{¶ 87} There is no reason to deviate from this standard based on the facts of this case. The record reflects that Francis had counsel at the plea hearing who explained the consequences of her plea and the effect on her status in the United States at that time, that Francis understood the consequences of her plea, that the trial court separately cautioned her about the plea’s effect on her status in the United States, and that Francis entered her plea knowingly, voluntarily, and intelligently. Under these facts, we can infer that she knew at the plea hearing that it would affect her rights in this country. A nine-year unexplained delay in filing a motion to withdraw a guilty plea is unreasonable.
{¶ 88} Regarding a remand to the trial court for a hearing on the motion to withdraw, the majority first indicates that no such hearing is required but states that a hearing would be beneficial for appellate review. In my view, the evidence *507with respect to whether the court substantially complied with the advisement required by R.C. 2943.031(A) in this case is already contained in the record, and a hearing, therefore, is not necessary. A review of the transcript of the plea proceeding conducted in this case reveals that the trial court substantially complied with the statutory advisement. Accordingly, I concur with the portion of the majority opinion incorporating a timeliness element into the filing of a motion to withdraw a guilty plea and its application of the substantial-compliance standard of review, but dissent from the decision to remand this cause for hearing. I would find substantial compliance based upon the facts contained in this record.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen L. Lusnia, Assistant Prosecuting Attorney, for appellee.
Michael Peterson & Associates and Jonathan Aaron Bartell, for appellant.
Lundberg Stratton, J., concurs in the foregoing opinion.